Per Curiam.

The point at issue was the nature of the possession given to Smith by the landlord, White. Giving to the testimony the benefit of every favorable inference consequent upon the dismissal at the end of the plaintiff’s case, the jury might have found upon the conflicting evidence adduced that the permission given to Smith was more than a mere privilege or license to enter for a special purpose; that the possession shown gave Smith the status of a tenant. In the circumstances it was error to withdraw the case from the jury’s consideration.
The judgment and order should be reversed and a new trial ordered, with $30 costs to appellant to abide the event.
Concur — Hoestadter, J. P., Aurelio and Tilzer, JJ.
Judgment and order reversed, etc.